Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For further information contact: Yuval Yanai or Fern Lazar/David Carey Given Imaging Ltd. Lazar Partners Ltd. 1-(866) GIVEN-IR flazar@lazarpartners.com/ dcarey@lazarpartners.com GIVEN IMAGING REPORTS FOURTH QUARTER AND FULL YEAR 2006 RESULTS - Record Fourth Quarter Revenues of $27.5 million, Non-GAAP EPS $0.09 - - 2006 Revenues Grow to $95 million, 2006 Non-GAAP EPS $0.13 - - Record Fourth Quarter PillCam SB Capsule Sales of 48,700, 22% Increase Over 2005- YOQNEAM, Israel, February 27, 2007 - Given Imaging Ltd. (NASDAQ: GIVN) today announced unaudited financial results for the fourth quarter and twelve months ended December 31, 2006. Worldwide sales increased to $27.5 million in the fourth quarter of 2006, compared to $24.4 million in the fourth quarter of 2005. Gross margin in the fourth quarter of 2006 was 73.8%, compared to 75.4% in the fourth quarter of 2005. On a GAAP basis, the Company reported net income of $1.5 million, or $0.05 per share on a fully-diluted basis in the fourth quarter of 2006, compared to net profit of $3.5 million, or $0.12 per share on a fully diluted basis in the fourth quarter of 2005. The 2006 GAAP results for the fourth quarter include $1.1 million in compensation expenses as a result of the Companys adoption of FAS 123R at the start of the year. On a non-GAAP basis, the Company reported net income of $2.5 million, or $0.09 per share on a fully diluted basis in the fourth quarter of 2006. In 2006, net cash provided by operating activity totaled $7.9 million. Cash, cash equivalents and marketable securities at December 31, 2006 totaled $96.5 million. Given Imagings fourth quarter results demonstrate clear success across many aspects of our business, most notably the strong growth in PillCam revenues since our sales force shifted its focus beginning in the third quarter of 2006 to concentrate on selling capsules, said Homi Shamir, president and CEO of Given Imaging. Looking ahead, 2007 should be an exciting year as we focus on expanding the contribution of PillCam revenues from Europe and Asia/Pacific where we hope to receive approval to market PillCam SB in Japan in the second quarter of this year, Mr. Shamir added. We now have four PillCam capsules that will contribute to revenues in 2007; PillCam SB, PillCam ESO, Agile Patency as well as the latest addition to our PillCam family of capsule endoscopes, PillCam COLON, which received the CE Mark in Europe last October. We plan to gradually deliver PillCam COLON to our customers beginning in the second half of 2007. To remain at the forefront of innovation and expand our technological lead, we plan to launch advanced versions of our PillCam SB and PillCam ESO capsules and potentially PillCam COLON in the U.S. later this year subject to receiving marketing clearance from the U.S. Food and Drug Administration. The Company also reported that it is analyzing treatment of intercompany transactions resulting in accumulated net operating losses of its U.S. subsidiary. These losses, accumulated since 2001, resulted in a Deferred Tax Asset of $2.0 million on its unaudited balance sheet as of December 31, 2006 and unrecognized tax assets of $2.6 million as of that date. The outcome of this analysis may require a reduction of the Companys Deferred Tax Asset as well as an increase in Taxes on Income on its Statement of Operations and any related tax liability. The Company believes that any adjustments related to this analysis will be limited to these captions and Net Income in the 2006 financial statements. The Company expects that this analysis will be completed on or before it files its Annual Report on Form 20-F for the year ended December 31, 2006, which the Company plans to file during the second quarter of 2007. Fourth Quarter 2006 Revenue Analysis U.S. sales in the fourth quarter of 2006 increased by 6.4% to $20 million compared to $18.8 million sales in the same period in 2005. International sales in the fourth quarter of 2006 increased 33.9% to $7.5 million compared to $5.6 million sales in the same period in 2005. Total PillCam SB sales in the fourth quarter of 2006 were approximately 48,700, an increase of 22.1% compared to the same period last year. PillCam SB sales in the U.S. increased 24.6%, while PillCam SB sales outside of the U.S. increased 13.2% compared to the fourth quarter of 2005. PillCam sales accounted for 84% of total revenues. In the same period in 2005, PillCam sales represented 79% of total sales. Reorders of PillCam SB grew to 42,900, up 13.5% from the fourth quarter of 2005. Supplemental fourth quarter data can be found at www.givenimaging.com in the Investor section. Fourth Quarter and Recent Highlights Reimbursement The American Medical Association (AMA) and the Center for Medicare and Medicaid Services (CMS) assigned a Permanent Level 1 CPT Code for PillCam ESO which became effective on January 1, 2007. United Healthcare revised its small bowel capsule endoscopy coverage to include suspected and known celiac disease. United Healthcare serves more than 18 million customers. Trailblazer Health Enterprises, a Part B Medicare carrier serving more than 3.6 million individuals in Delaware, the District of Columbia, Maryland, Texas and Virginia issued a new policy covering capsule endoscopy of the small bowel for a variety of indications including celiac and Crohns disease. The policy also states that esophageal capsule endoscopy may be used to evaluate esophageal varices in patients with portal hypertension as an alternative to upper GI endoscopy. Corporate Development In January 2007, Given Imaging announced that it will lead a European consortium for developing an integrated imaging-biosensing screening system for cancer of the gastrointestinal tract. 2007 World Economic Forum Given Imaging was honored at the 2007 World Economic Forum in Davos, Switzerland as a Technology Pioneer. Twelve Month Financial Results For the year ended December 31, 2006, sales were $95 million compared to $86.8 million in 2005. Gross profit for 2006 was 74.6% which was the same as gross profit for 2005. On a GAAP basis, net loss for 2006 was $1.5 million or $0.05 per share, compared to net income of $6.3 million, or $0.21 per share, on a fully diluted basis in 2005. The 2006 Statements of Operations include the impact of $5.2 million in expenses due to the adoption of FAS 123R. The Company reported non-GAAP net income of $3.7 million, or $0.13 per share, on a diluted basis in 2006. 2007 Guidance The company expects full year 2007 revenues of between $114 million to $119 million. The company expects full year 2007 GAAP, fully-diluted earnings per share of between $0.21 -$0.31 per share.
